WIGGINTON, Judge.
The State of Florida seeks review of the circuit court’s order granting Williams’ motion to suppress evidence. We affirm.
We find no error in the trial court’s ruling that the investigative stop made by the deputy sheriff was one made without “a founded or reasonable suspicion” that the defendant was engaged in criminal activity. The deputy’s testimony failed to point up any facts that would justify the stop, thus the evidence seized was tainted by the illegal stop. The record and cases support that holding and our affirmance. See State v. Stevens, 354 So.2d 1244 (Fla. 4th DCA 1978), Coladonato v. State, 348 So.2d 326 (Fla.1977), and McClain v. State, 408 So.2d 721 (Fla. 1st DCA 1982).
SHAW and JOANOS, JJ., concur.